SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant T Filed by a Party other than the Registrant Check the appropriate box: £ Preliminary Proxy statement. £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). T Definitive Proxy Statement. £ Definitive Additional Materials. £ Soliciting Materials Pursuant to Section 240.14a-12. UVUMOBILE, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration No.: 3)Filing Party: 4)Date Filed: UVUMOBILE, INC. 2160 Satellite Boulevard Suite Duluth, Georgia To All Stockholders of uVuMobile, Inc.: The vote of the holders of record of the Common Stock, par value $0.001 per share (the “Common Stock”), the Series A-1 Convertible Preferred Stock, par value $0.001 per share (the “Series A-1 Preferred Stock”) and the Series B Convertible Preferred Stock, par value $0.001 per share (the “Series B Preferred Stock”) (the Series A-1 Preferred Stock, Series B Preferred Stock and the Common Stock are collectively referred to herein as the “Capital Stock”) of uVuMobile, Inc. (the “Company”), at the close of business on January 3, 2008, is requested by the Company’s directors with regard to the following: · To consider and approve an amendment to the Company's Amended and Restated Certificate of Incorporation, as amended to date, to increase the number of authorized shares of the Company’s Common Stock from 150,000,000 shares to shares (the “Proposal”). Only stockholders of record as of the close of business on January 3, 2008 are entitled to notice of this proxy and to give their proxy with respect to the Proposal. The Proposal is more fully described in the accompanying Proxy Statement, which forms a part of this Notice. We encourage you to read these materials carefully. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE PROPOSAL. PLEASE INDICATE YOUR VOTE EITHER (I) BY TELEPHONE, AS DIRECTED ON THE ENCLOSED PROXY FORM; (II) OVER THE INTERNET, AS DIRECTED ON THE ENCLOSED PROXY FORM; OR (III) BY COMPLETING, SIGNING, AND DATING THE ENCLOSED PROXY FORM AND RETURNING IT IN THE ENCLOSED SELF-ADDRESSED ENVELOPE, IN EACH CASE, BY FEBRUARY 15, 2008 (SUBJECT TO EXTENSION AS DESCRIBED IN THE PROXY STATEMENT). By order of the Board of Directors WilliamJ.Loughman Chief Executive Officer January 18, 2008 NO MATTER HOW MANY SHARES YOU OWNED ON THE RECORD DATE, YOUR VOTE IS IMPORTANT. PLEASE INDICATE YOUR VOTE EITHER (i) BY TELEPHONE, AS DIRECTED ON THE ENCLOSED PROXY FORM; (ii) OVER THE INTERNET, AS DIRECTED ON THE ENCLOSED PROXY FORM; OR (iii) BY COMPLETING, SIGNING, DATING, AND RETURNING THE ENCLOSED PROXY FORM IN THE ENVELOPE PROVIDED, WHICH IS ADDRESSED FOR YOUR CONVENIENCE AND NEEDS NO POSTAGE IF MAILED IN THE UNITED STATES. UVUMOBILE, INC. 2160 Satellite Boulevard Suite Duluth, Georgia PROXY STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14A AND SCHEDULE 14A THEREUNDER Date: January 18, 2008 This Proxy Statement and the enclosed Proxy Form are being mailed in connection with the solicitation of votes by the Board of Directors (“Board of Directors”) of uVuMobile, Inc. (the “Company”). These materials pertain to the approval of the amendment (the “Amendment”) of our Amended and Restated Certificate of Incorporation to increase the number of shares of the Company’s authorized Common Stock from 150,000,000 shares to 300,000,000 shares (the “Proposal”). The proposed Amendment is attached hereto as Appendix A, and incorporated herein for all purposes. The Board of Directors hereby requests the vote from the holders of the Company's Capital Stock. Please indicate your vote either (i) by TELEPHONE, as directed on the enclosed Proxy Form; (ii) over the INTERNET, as directed on the enclosed Proxy Form; or (iii) by COMPLETING, SIGNING, DATING and MAILING the enclosed Proxy Form using the enclosed self-addressed envelope. This Proxy Statement and the accompanying Proxy Form are first being mailed on or about January 18, 2008 to holders of record of Capital Stock as of the close of business on January 3, 2008 (the “Record Date”). Requests for information regarding this Proxy Statement may be directed to the attention of RonaldA.Warren, the Company’s Corporate Secretary, at
